Citation Nr: 9932332	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  95-40 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability diagnosed as degenerative joint disease of the 
lumbosacral spine as secondary to a service connected 
unhealed fracture of the left femur with leg shortening.  

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1957 to 
March 1960.  

This appeal arose from December 1995 and June 1996 rating 
decisions by the Department of Veterans Affairs (VA) Houston 
Texas Regional Office (RO).  The RO denied the veteran's 
claims for entitlement to service connection for a back 
disability as secondary to a service connected fracture of 
the left femur with leg shortening and entitlement to a total 
rating for compensation purposes on the basis of individual 
unemployability.  

In August 1998 the Board of Veterans' Appeals (Board) denied 
entitlement to compensation benefits for headaches and nerve 
damage pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999), and remanded the case to the RO for 
further development of the claim of entitlement to service 
connection for a back disability as secondary to a service-
connected fracture of the left femur.  Final adjudication of 
the claim for entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability was deferred pending the development.  

In August 1999 the RO affirmed the denial of entitlement to 
service connection for a low back disability as secondary to 
the service-connected disability of an unhealed fracture of 
the left femur, and a total disability rating for 
compensation purposes on the basis of individual 
unemployability.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability is addressed in the remand portion of this 
decision.


FINDING OF FACT

A low back disability diagnosed as degenerative joint disease 
of the lumbosacral spine is causally related to the service-
connected unhealed fracture of the left femur with leg 
shortening.  


CONCLUSION OF LAW

A low back disability diagnosed as degenerative joint disease 
of the lumbosacral spine is proximately due to or the result 
of service-connected unhealed fracture of the left femur with 
leg shortening.  38 U.S.C.A. § 5107 (West 1991);  38 C.F.R. 
§§ 3.102, 3.310(a), 4.3 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that from June 1959 to October 
1959 the veteran was hospitalized after falling about 50 feet 
in a parachuting accident.  He was placed in traction and 
underwent surgery for a femur fracture.  On discharge from 
service the spine was found to be normal.  

On VA examination in August 1960, the veteran reported left 
leg pain but not back symptoms.  The examiner measured the 
left leg to be one inch shorter than the right leg.  The 
veteran stood erect but with a mild pelvic tilt to the left.  


The examination of the spine was normal with full range of 
motion and no spasm or pain.  No diagnosis was made with 
regard to the back.  

In September 1960 the RO granted entitlement to service 
connection for an unhealed fracture of the left femur with 1/2 
inch shortening of the leg.  

VA medical records from the 1990s show treatment for 
complaints of back pain, and degenerative changes of the 
lumbosacral spine with retrolisthesis were revealed.  In July 
1991, an assessment was made of degenerative joint disease of 
the lumbosacral spine, status post left leg pin placement.  

The veteran provided testimony in support of his claims for 
increased compensation benefits before a hearing officer at 
the RO in November 1996.

On VA examination in February 1997 it was noted that the 
veteran was status post left femur fracture in the military.  
He reported that his left leg was shorter and he noted a slow 
insidious onset of low back pain starting about six years 
before.  He denied any specific injury in the last several 
years.  After examination the diagnoses were moderately 
symptomatic degenerative disease of the lumbar spine with 
retrolopesis, and previous fracture of the left femur with 
approximately one-inch left leg discrepancy that is 
moderately symptomatic.  

In a May 1997 addendum, the examiner wrote that no definite 
cause or relationship could be established between the 
veteran's previous leg injury and his back injury.  However, 
leg length discrepancy was known to exacerbate any coexisting 
lower back pathology.  The impression of the examiner was 
that it appeared that the veteran did have an exacerbation of 
his lower back pain associated with a short left lower 
extremity.  A shoe lift to make up the discrepancy was 
recommended.  No causal relationship could be definitely 
established between the leg and the back though because of 
his previous trauma that could have been the etiologic factor 
behind his back pain.  



Another VA examination was performed in October 1997.  The 
veteran provided a history of a short left leg causing low 
back pain.  The examiner found the left leg to be four and a 
half centimeters shorter than the right leg.  The examiner 
diagnosed status post injury to the left lower extremity with 
a resultant limb length discrepancy causing back pain and 
discomfort.  

A statement from the veteran's chiropractor was received in 
February 1998.  The chiropractor confirmed that he attended 
the veteran for low back pain and dysfunction.  The veteran 
had a history of a parachute jumping accident in the military 
in 1959 and no other history of back injury.  The diagnosis 
was degenerative disc disease in the lumbar spine consistent 
with what could be expected as a result of the injuries in 
1959.  It was his opinion that chronic and disabling back 
problems were the direct result of the 1959 parachute injury.  

The veteran testified at a hearing at the Board in May 1998.  
He stated that moving and walking were very painful.  He 
testified that a doctor told him that his back problems were 
related to the fact that his left leg is shorter than his 
right leg.  He stated that he was told this by VA doctors on 
appointments as recently as a month before his hearing.  

In a September 1998 statement, the veteran maintained that he 
had had pain in his back since his injury in service.  

The veteran underwent a VA examination in July 1999.  He 
reported hospitalization in service for a fracture of the 
left femur in a parachuting accident.  Following discharge he 
worked as a carpenter until 1995.  He told the examiner that 
he quit working due to difficulty following cancer surgery on 
the throat and neck.  He reported increasing low back 
symptoms for two years and had been provided with a cane and 
a built-up shoe.  After examination the examiner diagnosed 
status post left femur fracture with a one-inch leg 
discrepancy on the left and low back pain.  

The examiner felt that it was without question that the 
veteran had degenerative disc disease in the lumbar spine and 
that he had a history of a left femur fracture with resultant 
leg length discrepancy.  However, the examiner then stated 
that one must also note that the veteran worked as a 
carpenter for 30 years, and that such work was difficult and 
physically taxing at times.  The veteran's spinal 
degenerative changes were believed to be consistent with age 
and a totality of life experiences including a history of 
manual labor.  The examiner stated that a relationship 
between leg length discrepancy and low back degenerative disc 
disease was not supported by medical literature.  According 
to the examiner it is well established that leg length 
discrepancies of two centimeters are present in the normal 
population of people having no history of back problems.  

In summary the examiner felt that the veteran's back symptoms 
were in all likelihood the result of a combination of 
deconditioning as well as discomfort caused by the 
degenerative changes in the lumbar spine.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

If not shown during service, service connection may be 
granted for arthritis if disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999);  38 C.F.R. §§ 
3.307, 3.309 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999);  38 C.F.R. 
§ 3.102 (1999).  


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim is 
well-grounded within the meaning of 38 U.S.C.A. §5107(a).  
The veteran has a current back disorder and while there is no 
evidence of a back disorder in service, he has submitted 
competent VA and non-VA medical evidence tending to show a 
nexus between his current symptoms and either his service 
connected femur fracture with leg length discrepancy or the 
underlying inservice parachute injury.  See Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); 38 C.F.R. § 3.303(d).  The veteran has also 
asserted that he has had back symptoms since service.  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board is satisfied that all relevant facts have been 
adequately developed for the purpose of adjudicating the 
veteran's claim; no further assistance in developing the 
facts pertinent to his claim is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  

There has been substantial compliance with the remand 
directives of the Board as they pertain to the service 
connection claim.  Stegall v. West, 11 Vet. App. 268 (1998).  
All sources of records identified by the veteran were 
requested.  The veteran was notified of attempts at 
development including problems obtaining some private 
records, and he was informed of his ultimate responsibility 
in providing evidence in support of his claim.  

From the evidence of record, it is clear that the veteran has 
degenerative disease of the lumbosacral spine and it is clear 
that his back pain and limitation of function are due to 
those degenerative changes.  Where there is disagreement in 
the evidence is regarding the etiology of his underlying 
spinal disease.  


There are chiropractic and VA medical opinions tending to 
support that the veteran's current degenerative changes of 
the lumbar spine and symptoms of back pain and limitation of 
motion are due to either his original parachuting accident or 
due to leg length discrepancy resulting from that accident.  
There is also an opinion that the veteran's leg length 
discrepancy exacerbated his degenerative joint disease of the 
lumbosacral spine.  

On the other hand, weighing against the claim is a VA 
examiner's opinion from July 1999 to the effect that the 
veteran's spinal changes (and accompanying symptomatology) 
are more likely due to his work history and his age.  The 
examiner states that literature does not support that leg 
length discrepancies of two centimeters result in back pain.   

The Board finds, resolving reasonable doubt in the veteran's 
favor that service connection for a back disorder is 
warranted.  38 C.F.R. § 3.102.  The evidence is in relative 
equipoise with competent medical opinion showing a plausible 
basis for service-related and nonservice-related etiology of 
the veteran's current back disability.  The Board is 
persuaded that it is as likely as not that the veteran's 
spinal disease and symptoms are related directly to his fall 
in service.  As a result of his fall in service with 
resultant traumatic injury, the veteran was awarded service 
connection for an unhealed fracture of the left femur with 
leg shortening.  

The Board concludes that his low back disability diagnosed as 
degenerative joint disease of the lumbosacral spine cannot 
satisfactorily be dissociated from his service-connected 
disability of the left lower extremity, thereby warranting 
entitlement to a grant of service connection on a secondary 
basis.  


ORDER

Entitlement to service connection for a low back disability 
diagnosed as degenerative joint disease of the lumbosacral 
spine as secondary to service-connected unhealed fracture of 
the left femur with leg shortening is granted.   


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The Board previously deferred a decision on the claim for 
entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability pending a 
determination as to service connection for a low back 
disability.  Because the Board has granted the veteran's 
service connection claim, the Board must again defer decision 
on the claim for entitlement to a total rating pending 
evaluation of the service connected disability.  

Additionally, the veteran may wish to provide additional 
evidence on the impact of his service-connected low back 
disability on his ability to engage in substantially gainful 
employment.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that the claim 
for a total rating for compensation purposes on the basis of 
individual unemployability is well-grounded within the 
meaning of 38 U.S.C.A. §5107(a).  See e.g.  Proscelle v. 
Derwinski, 2 Vet App. 629 (1992).  

The veteran has claimed that his service connected 
disabilities render him unemployable.  It is noted that the 
veteran's service connected femur fracture is evaluated as 60 
percent disabling.  

On VA examination in October 1997 the examiner stated that as 
far as employability was concerned, manual labor would not be 
possible due to degenerative joint disease of the left hip 
and a shortened left lower extremity.  The examiner felt that 
the veteran should be able to perform lighter activity, 
including office work, using a shoe lift.  

However, the examiner acknowledged that due to the veteran's 
stoma and difficulty verbalizing after resection of basal 
cell carcinoma, such work would be difficult and could be an 
improbability.  There was no opinion on the impact of the 
veteran's currently service-connected low back disability 
along with his service-connected unhealed fracture on his 
employability.  Service connection has also been granted for 
scars on the left thigh and leg.

The veteran testified at his hearing before the Board in May 
1998 that he had an eighth grade education.  He stated that 
since the age of 14 he had worked as a carpenter, but added 
that leg and back symptoms prevent him from working as a 
carpenter.  He testified that he last worked as a carpenter 
in 1995 and reported that he stopped working due to cancer as 
well as back and leg pain.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, or that, if there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  


It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this 
section, marginal employment generally shall be deemed to 
exist when a veteran's earned annual income does not exceed 
the amount established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for one 
person.  

Marginal employment may also be held to exist, on a facts 
found basis (includes but is not limited to employment in a 
protected environment such as a family business or sheltered 
workshop), when earned annual income exceeds the poverty 
threshold.  Consideration shall be given in all claims to the 
nature of the employment and the reason for termination.  
38 C.F.R. § 4.16 (1999).  

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1999), the Board 
is deferring adjudication of the issue of entitlement to a 
total disability rating for compensation purposes on the 
basis of individual unemployability pending a remand of the 
case to the RO for further development as follows:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  Any additional 
nonduplicative Social Security 
Administration records should also be 
obtained.  

2.  The veteran should submit a copy of 
the final decision made on his Social 
Security claim.  If he does not have a 
copy of this determination, a copy of the 
determination should be obtained from the 
Social Security Administration.  

3.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate medical specialist in order 
to determine whether his service 
connected unhealed fracture of the left 
femur with leg shortening, degenerative 
joint disease of the lumbosacral spine, 
and left thigh and leg scars render him 
incapable of substantially gainful 
employment.  Any further indicated 
special studies should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examiner must 
annotate the examination report in this 
regard.  
The examiner must be requested to express 
an opinion as to whether the veteran's 
service-connected disabilities have 
rendered him unemployable for VA 
compensation purposes.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
a total disability for compensation 
purposes based on individual 
unemployability with consideration of all 
applicable laws and regulations.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  A reasonable period of time 
for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

